         Case 3:17-cv-01813-MPS Document 89 Filed 01/28/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

DAVID SMELSER, individually and on
behalf of all similarly situated individuals,
                                                Civil Case No. 3:17-cv-01813-MPS
                             Plaintiff,

-v-

MARTIN’S FAMOUS PASTRY SHOPPE,
INC.,                          January 28, 2020

                            Defendant.


        ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
      AWARD OF ATTORNEYS’ FEES AND COSTS, AND PAYMENT OF
                         SERVICE AWARD

WHEREAS Plaintiff David Smelser, individually and on behalf of each of the Settlement

Group Members, through his attorneys, has made an application, pursuant to the Fair

Labor Standards Act, 29 U.S.C. § 216(b) for an award of attorneys’ fees and costs, and

payment of a Service Award; and

        WHEREAS the Court held a Final Approval Hearing on January 27, 2020, at which

all interested Persons were given the opportunity to be heard; the Court having heard and

considered all submissions in connection with the Motion for an Award of Attorneys’ Fees,

Reimbursement for Expenses, and Service Award Payment, the lack of opposition from

Defendant, the lack of objections filed by Settlement Group Members; and all other

relevant factors;
            Case 3:17-cv-01813-MPS Document 89 Filed 01/28/20 Page 2 of 6




       Now, therefore, The Court hereby makes the following findings of fact and

conclusions of law:

                                      FINDINGS OF FACT

       1.       On August 28, 2018, Plaintiff David Smelser entered into a Settlement

Agreement, on behalf of himself and on behalf of each of the purported Settlement Group

Members, with Martin’s Famous Pastry Shoppe, Inc. (“Martin’s” or “Defendant”). (Dkt.

47.)

       2.       On July 10, 2019, the Court issued an order denying Plaintiff’s Unopposed

Motion to Approve Settlement without prejudice. (Dkt. 58.)

       3.       On September 9, 2019 and based on the Court’s Order, the Parties filed a

joint motion and memorandum in support of Preliminary Approval of this collective

action settlement, which included the Parties’ motion for conditional certification of the

Settlement Group, appointment of Class Counsel, approval of Notice to Settlement Group

Members, and the scheduling of a Final Approval Hearing on the proposed Settlement.

(Dkt. 61.) This Order incorporates by reference the definitions in the Agreement, and all

terms used herein shall have the same meanings as set forth in the Agreement unless set

forth differently herein.

       4.       On November 6, 2019, the Court granted Preliminary Approval. [Dkt. No.

62.] By its Order, the Court directed notice to all proposed Settlement Group Members,

appointed named Plaintiff David Smelser as Settlement Group Representative, and

appointed Mr. Wanta, Mr. Massie and Mr. Hayber and their firms as Class Counsel to

represent the Settlement Group. [Dkt. No. 62.]
             Case 3:17-cv-01813-MPS Document 89 Filed 01/28/20 Page 3 of 6




        5.       Notice has been provided to the Settlement Group in accordance with the

 Preliminary Approval Order, disclosing the maximum amounts that Class Counsel would

 seek in attorneys’ fees and expenses, and that the Class Representative would seek as a

 Service Award.

        6.       Pursuant to the Preliminary Approval Order, any intent by a Settlement

 Group Member to be heard orally with respect to approval of the application for Class

 Counsel’s attorneys’ fees, reimbursement for expenses, or payment of the Service Award

 was required to provide written notice of that intent by the Settlement Claims Deadline of

 January 6, 2020 by filing such notice on the Docket. By January 6, 2020, no Settlement

 Group Member provided notice of the same.

        7.       The Court held a Final Approval Hearing on January 27, 2020, at which all

 interested persons were given the opportunity to be heard. There were no submissions or

 objections from Settlement Class Members regarding Class Counsels’ attorneys’ fees,

 reimbursement for expenses, or the payment of Incentive Awards to the Class

 Representatives.

        8.       The Court issued an Order Approving the Collective Action Settlement on

January 28, 2020, fully and finally approving the Settlement as fair, reasonable, and

adequate, finally certifying the Settlement Group.

        9.       Class Counsel have expended substantial time and effort in their

 prosecution of claims on behalf of Plaintiff and the Settlement Group.
            Case 3:17-cv-01813-MPS Document 89 Filed 01/28/20 Page 4 of 6




       10.      Plaintiff is entitled to his reasonable attorneys’ fees, which Defendant

agreed not to oppose, in the amount of $175,000. This amount includes reasonable

expenses incurred by Plaintiff and Class Counsel in the litigation. Plaintiff’s fee and

expense request is reasonable under the lodestar method, given that: (a) the number of

hours that Class Counsel devoted to the litigation is reasonable; (b) Class Counsel’s

hourly rates are reasonable; and (c) Plaintiff’s requested fee is reasonable considering the

benefit obtained for the class; and (d) the quality of representation.

       11.      The Class Representative initiated the Litigation, acted to protect the

Settlement Group, and assisted Class Counsel throughout settlement negotiation and

ligation. His efforts have produced an Agreement entered into in good faith that provides

a fair, reasonable, adequate, and certain result for the Settlement Group.

       12.      The Class Representative is entitled to a Service Award agreed upon by

Defendant, in the amount of $2,500, for his effort and time in these proceedings.

                                 CONCLUSIONS OF LAW

       Pursuant to Rule 52(a) of the Federal Rules of Civil Procedure, the Court makes

the following conclusions of law:

       1.       The Fair Labor Standards Act provides that a court shall “allow a

reasonable attorney’s fee to be paid by the defendant, and the costs of the action.” 29

U.S.C. § 216(b).

       2.       In deciding an appropriate fee under the lodestar method, courts may

consider a number of factors, including the number of hours spent by counsel; counsel’s

reasonable hourly rate; the contingent nature of success; the quality of the attorneys’
            Case 3:17-cv-01813-MPS Document 89 Filed 01/28/20 Page 5 of 6




work; and evidence of arms-length negotiation of a certain amount of fees. Polk v. New

York State Dep't of Corr. Servs., 722 F.2d 23, 25 (2d Cir. 1983) (citing Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974)).

       3.       Small service awards promote the public policy of recognizing the risks

incurred by named plaintiffs and compensating them for their additional efforts.

encouraging individuals to undertake the responsibility of representative lawsuits. See,

e.g, Parker v. Jekyll & Hyde Entm't Holdings, L.L.C., No. 08 Civ. 7670, at *1 (BSJ)

(JCF), 2010 WL 532960 (S.D.N.Y. Feb. 9, 2010).

                                           ORDER

       NOW, THEREFORE, good cause appearing, it is hereby ordered, decreed, and

adjudged:

       1.       This Court has jurisdiction over the subject matter of this application and

all matters relating thereto, including all Settlement Group Members who have opted-in

to the federal collective action.

       2.       Due and adequate notice of the maximum attorneys’ fees and expenses that

Class Counsel would request was directed to all persons who were reasonably identifiable

purported Settlement Group Members, advising them of their right to object thereto or

request exclusion.

       3.       The Court hereby awards Class Counsel the requested attorneys’ fees and

expenses in the amount of $175,000. For the reasons stated above, the Court finds that the

amount of fees and expenses is reasonable under the lodestar method.
            Case 3:17-cv-01813-MPS Document 89 Filed 01/28/20 Page 6 of 6




       4.       The Court further awards the Named Plaintiff and Class Representative a

Service Award in the amount of $2,500. For the reasons stated above, the Court finds that

this amount is reasonable in light of Plaintiff’s service in these proceedings.

       5.       Defendant is ordered to pay $175,000 to Class Counsel as reasonable

attorneys’ fees and expenses incurred in this Litigation. Such fees and expenses shall be

paid by Defendant to Class Counsel within ten (10) days after the Entry of Order

Approving Settlement.

       6.       Defendant is ordered to pay $2,500 to the Class Representative as a Service

Award for services provided to the Settlement Group. Such payment shall be made to the

Class Representative and delivered to Class Counsel within ten (10) days after the

Effective Date.

       7.       All such payments are to be made in accordance with the provisions of the

Agreement.

IT IS SO ORDERED.

Dated: January 28, 2020                                  /s/
                                                  The Honorable Michael P. Shea
                                                  United States District Judge
